FILED

UNITED sTATEs DISTRICT CoURT MAR 2 0 2014
FOR THE DISTRICT @F COLUMBIA C|erk. U.S. D|strlct & Bankruptcy
Courts for the District of columbia

Larbi Semiani,
Plaintiff,
v. civil A¢ti@n N@. /§‘~ §¢6_?

USA-US GoVernment,

Defendant.

\/\/\/\/\}\J\é\¥\é%/

MEMORANDUM OPINION
This matter is before the Court on its initial review of plaintiff s pro se complaint and
application for leave to proceed in forma pauperis The Court will grant the in forma pauperis
application and dismiss the case because the complaint fails to meet the minimal pleading
requirements of Rule 8(a) of the Federal Rules of Civil Procedure.
Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,

656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) ofthe Federal Rules of Civil Procedure requires
complaints to contain "(l) a short and plain statement of the grounds for the court's jurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief."
Fed. R. Civ. P. S(a); see Ashcrofl v. Iqbal, 129 S.Ct. 1937, 1950 (2009); Cl`ralsky v. CIA, 355
F.3d 66l, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair
notice of the claim being asserted so that they can prepare a responsive answer and an adequate
defense and determine whether the doctrine of res judicata applies. Brown v. Calg`fano, 75

F.R.D. 497, 498 (D.D.C. 1977).

Plaintiff is a resident of Algeria suing the United States. Plaintiff "declare[s] to be
unlawfully, unreasonably, dishonestly excluded deliberately from my natural human civil need to
access for an equal justice accordingly to the nature commun [sic] justice under God and
worldwide[.]" Compl. at l. He claims to be "a victim" of "serious" crimes, including "treason
qualified of satanic action which [may] not be committed neither in USA and nor by the US
Govemment." Ia’, The complaint continues in this incomprehensible manner and concludes with
a request for an order for plaintiff to appear in court and to argue his case before a jury. See ia'.
at 3. The complaint fails to provide any notice of a claim and, thus, will be dismissed. A

separate Order accompanies this Memorandum Opinion.

gi/L-.~ § 

United States District Judge

Date: February 26 ,2014